EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the title:
INFORMATION PROCESSING METHODS AND DEVICE FOR TRYING ON CLOTHES

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations:
	When considering each of the limitations, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 9 reciting another method (i.e., process), and claim 27 reciting a device (i.e., machine). With respect to independent claims 1, 9, and 27, the eligible features include:
activating, by a dressing mirror, a camera to capture a first image when a mirror surface of the dressing mirror is in a screen-locking state;
executing, by the dressing mirror, a face recognition on the first image with a face recognition algorithm; and
awakening the dressing mirror from the screen-locking state to a displaying state in response to detecting that a face recognized is different from the face recognized in a last awakening process.
The claims recite an abstract idea because the claims recite recommending clothing items to a user. However, this abstract idea is integrated into a practical application because the claims demonstrate an improvement to dressing mirror technology. Reflected in paragraph [0047] of Applicant’s published specification, the instant invention is directed to improvements such as reducing power consumption of the mirror, specifically through keeping the mirror in a screen-locking state until a face is recognized that is different from the previous awakening process. As such, claims 1, 3-13, 27, and 31-34 are eligible under 35 U.S.C. 101.

Prior Art Considerations:
	Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor render obvious the features of Applicant’s invention. Claims 1, 3-13, 27, and 31-34 are allowable.
The claims are allowable due to the combination of features. Specifically, the claims recite activating a camera on a dressing mirror to capture an image when the mirror is in a screen-locking state and executing a facial recognition algorithm on the image. The mirror enters a displaying state from the screen-locking state in response to the face recognized in the image being different from the previous user of the mirror. The mirror then displays clothes to the user based on clothing information, and the user can interact with the mirror. When the mirror detects that the user input a photographing operation, the mirror captures a second image and transmits the image to a first client through a server. The server then generates recommendation information by combining the trying-on clothes information from the second image and user preference data. The user preference data is gathered from a user’s social media account, which includes pushing information. The user preference data is then determined based on a clicking operation and a stay time of the user performed on the pushing information.
The most relevant prior art of record includes Ivanov (US 20110107263 A1, herein referred to as Ivanov), Lee (US 20140111449 A1, herein referred to as Lee), Laan et. al. (US 20150359462 A1, herein referred to as Laan), and Joel (US 20160234147 A1, herein referred to as Joel). Newly cited prior art Feldman (US 20180052919 A1, herein referred to as Feldman) and Tran et. al. (US 9996981 B1, herein referred to as Tran) are also relevant.
Ivanov discloses a virtual mirror that can capture and display images to a user (Ivanov, see: figs 2, 4; [0012]). The mirror has a processing unit that can process the digital image and 
Lee discloses a smartphone that can be locked and unlocked using facial recognition. The backlight of the touchscreen is automatically turned off when the user is not looking at the screen, and when the camera detects a face, it executes a facial recognition algorithm to recognize different users’ faces (Lee, see: [0097], [0104]). The phone can be awakened from a screen-locking state to a displaying state in response to a different users’ facial recognition [0107]. Lee does not disclose a dressing mirror, making clothing recommendations, pushing information from a social account, nor determining the user preference through a clicking operation and a stay time of a user performed on the pushing information.
Laan discloses a fitting room mirror which can detect human body data. The fitting room mirror can capture images of the user and combine the images captured to yield a 3D scan of the user and determine the geometry of the user (Laan, see: [0035], [0037]). The mirror can then use the 3D body data to suggest clothing items to the user (Laan, see: [0033], [0037]). Laan does not disclose the mirror surface having a screen-locking state, a facial recognition algorithm, nor an 
Joel discloses a data filtering system using social media accounts. The user can login to authenticate their social media account from their user device and communicate with establishments via messages (Joel, see: fig 2; [0049], [0064]). The filtering system then removes undesirable content from the user’s feed and messages (Joel, see: [0053], [0072]). Joel does not disclose a dressing mirror, the mirror surface having a screen-locking state, a facial recognition algorithm, nor an awakening process from the screen-locking state to a displaying state based on the facial recognition. Joel also does not disclose making clothing recommendations nor determining the user preference through a clicking operation and a stay time of a user performed on the pushing information.
Feldman discloses a conversion analytics method and system for the college application process. Students can interact with social media accounts and messages from prospective schools, and the system tracks the student interactions (Feldman, see: [0013], [0035]). The interactions include view time and clicks (Feldman, see: [0035]). The analytics system then forwards a compatibility score to the colleges based on the student data profile (Feldman, see: [0037]). Feldman does not disclose a dressing mirror for making clothing recommendations, the mirror surface having a screen-locking state, a facial recognition algorithm, nor an awakening process from the screen-locking state to a displaying state based on the facial recognition. 
Tran discloses an augmented reality system in the form of a smart mirror. This mirror can perform facial recognition and render 3D images of the body (Tran, see: fig 2; figs 6A-6B; [2:34-
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1, 3-13, 27, and 31-34 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. 
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.


Examiner’s Comment
	The Examiner notes the attached non-patent literature titled “Amazon's smart mirror patent teases the future of fashion”, published on January 3, 2018 by Kaya Yurieff on Money.CNN.com, hereinafter referred to as “Yurieff.” Yurieff describes Amazon’s patented dressing mirror that is capable of measuring body dimensions, displaying clothing recommendations, and changing background scenery based on the scenario the user wishes to wear the outfit in. Although describing a smart dressing mirror, Yurieff does not describe all of the features of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625